Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Achenbach (US 2014/0226012), including Schofield (US 7526103) incorporated by reference therein at para [0051] of Achenbach.
Regarding independent claims 1, 8, 16, Achenbach discloses  A modular imager assembly (Fig. 2: 24 – rearview mirror assembly) comprising (i.e., open language for the claim, MPEP 2111.03): a mount (20 – mounting bracket) having an interface configured to engage a windscreen button (22 – rain sensor) that is operably coupled with a vehicle windscreen (para. 18 – attached on windshield; see Fig. 2), the mount including a button (para. 23 - button); a housing (26 – camera housing) pivotably and removably attached to the mount Achenbach (at para. 23-
Although Fig. 2 does not seem to explicitly show a button type mount for the windshield with pivotably and removably attached to the mount Achenbach (at para. 23-29) does contemplate the button attachment as the bracket itself (para. 23 - button) and is removable (see para. 25 – snap attachment). Similarly Schofield contemplates mounting button attachment (Fig. 5: 313 – mounting button) to which the mirror assembly 310 is pivotally or adjustably mounted (col. 10, lns. 36-43 – interior rearview mirror assembly 310 … bracket 312 … mounting button 313). 
Further regarding independent claim 16, all the limitations in common with claims 1 and 8 above, and the combination further discloses a controller including an internal frame (Achenbach, para. 33 – camera module; at least the housing functions as a frame) supporting at least one of a first circuit board (para. 33 – camera module … main circuit board) and a second circuit board (in the alternative; interpreted as at least one circuit board, since “at least one of” 
Regarding claim 2, the combination further discloses The modular imager assembly of claim 1, wherein the interface is defined by a recess configured to engage the windscreen button (i.e., note the surrounding areas around the windscreen button: Achenbach, Fig. 2: 22 – rain sensor).
Regarding claims 3, 10, the combination further discloses 3. The modular imager assembly of claim 1, wherein a mount button has a size that is approximately equal to a size of the windscreen button (Achenbach, Fig. 2 – note mount bracket 20 over rain sensor 22; button shaped, but also bracket contemplated to include a button, para. 23; note with respect to size, this is for a windshield, is described as a button, and the claim does not further quantify that size, thus the limitation is considered met).
Regarding claims 4 and 12, the combination further discloses 4. The modular imager assembly of claim 1, wherein the mount is slidably received onto the windscreen button (Achenbach, Fig. 6: note the slide guard depression with circular receiver [without element identifiers] on the right side of the mount on Fig. 6; note the structure is a slide to structure, sliding onto the button perpendicular to the windscreen).
Regarding claims 5 and 13, the combination further discloses 5. The modular imager assembly of claim 1, wherein the imager housing is pivotally mounted to the mount such that an optimum viewing angle can be provided to the imager (Achenbach, Fig. 2 – note that the mirror is adjustable on the ball joint; see also Schofield, Fig. 5: 313 – mounting button, col. 10, lns. 36-43 – interior rearview mirror assembly 310 … bracket 312 … mounting button 313). 

Regarding claims 7, 15, and 19, the combination further discloses 7. The modular imager assembly of claim 1, wherein the imager includes an internal support bracket disposed between a first circuit board and a second circuit board inside the imager housing (Achenbach, para. 33 – the opening or hole in the main circuit board, with two sides, at least partially receives part of the imager assembly, which then functions as an in-between support, for the back to back circuit board).
Regarding claim 9, the combination further discloses 9. The modular imager assembly of claim 8, wherein the housing includes a mount having a recess configured to receive a windscreen button operably coupled with the vehicle windscreen (Achenbach, Fig. 2 – note mount bracket 20 over rain sensor 22).
Regarding claims 11 and 20, the combination further discloses 11. The modular imager assembly of claim 8, further comprising: a wire harness in communication with the at least one circuit board (Achenbach, para. 33 – flexible connector or cable providing LVDS signals) and to a headlamp control unit of a vehicle (para. 51 – camera is connected to a headlamp controller).
Regarding claim 17, the combination further discloses 17. The modular imager assembly of claim 16, wherein the housing is pivotally mounted to a mount such that an optimum viewing angle (note that the “optimum viewing angle” is not defined by the claim; and the structure of the prior art is considered optimum) can be provided to the imager (Achenbach, Fig. 2: note the space in the camera housing 26 and baffle/shield 30 surrounding the camera).
Response to Arguments
	Applicant's arguments submitted 12/16/2020 have been considered, but, respectfully, are not found persuasive.
	Applicant’s argument is primarily directed to the absence of a button mount in the cited figures, and the dependency then further supports the depending claims (REMARKS, pp. 7-9).
However, Achenbach contemplates the button as part of the bracket (for the benefit of a reduced overall footprint, at para. 29) (see above). The button was previously claimed with less specificity than the present amendments in the previous version of claim 3.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
During prosecution, Applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention.  The claim places the public on notice of the scope of the patentee’s right to exclude.  MPEP 2173.02, citing Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052; 62 USPQ2d 1225, 1228 (Fed. Cir. 2002).  To rebut an examiner’s claim interpretation, Applicant should point to "precise meaning" in the specification, to a dictionary definition, or to a statement by a person having ordinary skill in the art.  See Ex parte Longo, BPAI 2012, Appeal 2009-014183, page 4. The amendments and remarks are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872